Citation Nr: 1416996	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  11-13 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a neurological impairment of the bilateral upper extremities and bilateral lower extremities, to include peripheral neuropathy and peroneal neuropathy.  

3.  Entitlement to service connection for major depressive disorder, to include as secondary to a neurological impairment of the extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to January 1969.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Louisville, Kentucky that denied the claims sought on appeal.  The RO has denied the claim of service connection for peripheral neuropathy; however, the Board has broadened the claim under Clemons v. Shinseki, 23 Vet. App. 1 (2009), based on the medical evidence of record.    

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.  The Veteran testified at an April 2012 Board hearing before the undersigned Veterans Law Judge, and the transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

First, the Veteran contends that he is entitled to the presumption of herbicide exposure and that his type II diabetes mellitus should therefore be presumed service-connected.  Treatment records show that the Veteran has been diagnosed with type II diabetes mellitus.  See e.g., January 2011 VA treatment record.  The service personnel records show that the Veteran served on the USS De Haven (ship) from March 7, 1967 to January 1969, except for a period of hospitalization in August 1967.    

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a); see 38 C.F.R. § 3.307(d) (explaining how the presumption of service incurrence may be rebutted).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  This regulation is construed to mean that service aboard a ship that operated on the inland waterways of the Republic of Vietnam, commonly referred to as "brown water" service, would benefit from presumptive herbicide exposure.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

The Veteran initially argued that because the ship anchored in Da Nang Harbor while he was serving aboard, he should qualify for the presumption of herbicide exposure.  VA has generally found that anchoring in Da Nang Harbor does not constitute an "inland waterway."  Further, there is no indication in the record that the ship docked at shore and allowed any sailors to leave the ship to go onto land.  The Board acknowledges that the Veteran has submitted another Board decision that found that a ship operating in Da Nang Harbor constituted "brown water" service.  However, other Board decisions are non-precedential and therefore do not bind the Board in this case.  Notwithstanding, the Board notes that every case has specific facts that determine the outcome of each claim.  Regardless, the Board will hold in abeyance the question of whether anchoring in Da Nang Harbor constitutes "brown water" service.  See 38 C.F.R. § 3.307; Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

On the other hand, the Veteran also argued that while he served aboard, the ship operated on the inland waterways of Vietnam, to include the Saigon River and the Red River.  See e.g., August 2009 and September 2009 Veteran statements.  To support this argument, the Veteran referred to evidence stating that the ship operated on the Saigon River from June 1966 to September 1968.  See December 2010 notice of disagreement.  This evidence is inconsistent with the other evidence of record, to include the ship's deck logs, and the Board therefore finds that this evidence is not credible.  However, the Veteran, through his representative, also submitted a list stating that the ship operated on the Saigon River during early March 1967.  See February 2012 representative statement.  This list is from the website www.publichealth.va.gov (website), and such information is used as guidance for Veterans and VA.  However, information compiled on this website is not binding on the Board, and the Board does not find that this list alone is sufficient supporting evidence to show that the ship operated on the Saigon River while the Veteran served aboard.  

Still, the evidence does suggest that the ship operated on the Saigon River in March 1967, and the record confirms that the Veteran served aboard the ship in March 1967.  If there is supporting evidence to show that the ship operated on the inland waterways of Vietnam when the Veteran served aboard the ship, then he would be presumed to have been exposed to herbicides, and his type II diabetes mellitus would be presumed service-connected.  38 C.F.R. §§ 3.307, 3.309(e).  Consequently, this claim may turn upon whether the ship operated on the Saigon River in March 1967.  Therefore, remand of this issue is warranted for further development, to include obtaining the ship's deck logs from March 1967.  

Second, the Veteran contends that his peripheral neuropathy is related to in-service treatment of persistent pain in the bilateral legs and knees.  See August 1967  service treatment records.  The VA treatment records show that the Veteran has a history of peripheral neuropathy in the bilateral lower extremities.  See January 2011 VA treatment record.  Also, an October 1998 VA treatment record diagnosed the Veteran's numbness in both feet as peroneal neuropathy.  On the other hand, there is no diagnosis of a bilateral upper extremities neurological impairment.  These facts are pertinent to the claim and raise additional questions.  First, the nature of the Veteran's neurological impairment of the extremities is unclear.  Second, it is unclear whether the Veteran's current neurological impairment of the extremities is etiologically related to service.  For these reasons, a VA medical examination is warranted to determine the nature and etiology of the Veteran's neurological impairment of the bilateral upper and lower extremities.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).   

The Veteran also contends that his major depressive disorder is related to service and specifically due to his peripheral neuropathy.  See April 2012 Board hearing.  Accordingly, the claim of service connection for major depressive disorder is inextricably intertwined with the remanded claim for a neurological impairment of the bilateral upper and lower extremities and is therefore deferred pending adjudication of that claim.  See Harris v. Lewinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Please request and obtain any information regarding the USS De Haven's location and duties in March 1967, specifically to include the ship's deck logs in March 1967.    

2. If, after making reasonable efforts to obtain any outstanding Federal records the AMC is unable to secure same, it is reasonably certain they do not exist, or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3. Please contact the Veteran and request that he provide information regarding treatment for a neurological impairment of the extremities.  Request that he authorize the release of any non-VA treatment records.



4. Please obtain VA treatment records from November 2011 to present.  

Associate any records obtained with the paper claims file or on VBMS.

5. Afterwards, schedule the Veteran for a VA examination to assess the nature and etiology of any neurological impairment of the bilateral upper extremities and bilateral lower extremities. 

Please make the claims file available to the examiner for review of the case.  The examiner is asked to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  The examiner is asked to note that this case review took place.  

After conducting all necessary testing, the examiner is asked to provide an opinion as to the following:

(a) the nature and diagnosis(es) of any neurological impairment of the bilateral lower extremities and the bilateral upper extremities.  

The examiner is asked to specifically address the diagnoses of (i) peripheral neuropathy, and (ii) peroneal neuropathy.  See e.g., October 1998 VA treatment record.  



(b) regarding any diagnosed neurological impairment, please opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any such neurological impairment is etiologically related to military service, to include in-service complaints of persistent pain in the bilateral lower extremities.  See August 1967 service treatment records.  

A rationale must be offered for any opinion expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

6. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claims.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

